Plaintiff in error, hereinafter called defendant, was convicted in the district court of Creek county of the crime of murder, and his punishment fixed by the jury at imprisonment in the state penitentiary for his natural life. *Page 347 
No briefs have been filed by the defendant, and no appearance made for oral argument. We have read the evidence, and found the same sufficient to support the verdict of the jury.
We have examined the pleadings, the instructions of the court, the verdict of the jury, and the judgment of the court thereon, and find the same to be regular and legal in all respects.
For the reasons stated, the cause is therefore affirmed.
DAVENPORT, P. J., concurs. EDWARDS, J., absent, not participating.